Title: 16th.
From: Adams, John Quincy
To: 


       This morning at 7 ½ o’clock the weather, which had been all night very cloudy, began to clear up and a sailor came from the top of the mast and told us he had made land in the N. N. W. As we had yesterday a false alarm, we did not at first believe it: some of our officers, went to the mast head, and ascertained the reality of the fact. The land which extended a considerable way, was the coast of the Jerseys, as far, as the heights of Neversunk Neversink. By noon we were within 5 leagues of land, and we fired several guns for a pilot to come, on board: at about 1: we had one, and we were in hopes of getting up to New York this evening, but by 3 o’clock, the breeze fell away, and the wind came round to the west: so that the tide being also against us, we could not proceed, and we anchored about a league from the light house on sandy hook. We remained there till 10 at night, when the tide became favourable to us: we then again set sail and with some difficulty got into North River. At about 12 o’clock at night we pass’d by the Martinique, the french packet; the Captain hail’d us, and inform’d ours that he intended to sail early in the morning for France: he sent his boat on board, and I had just time to write a Line to my mother, to inform her of my arrival.
      